Exhibit 10.1

Retirement Letter dated November 5, 2008










MIKE STUDDARD

1219 ACR 397

PALESTINE, TEXAS, 75801




November 4, 2008




David Steward

Chief Executive Officer

Wentworth Energy, Inc.

112 E. Oak Street, Suite 200

Palestine, Texas, 75801




Re:

Consulting Agreement dated July 25, 2006 between Wentworth Energy, Inc. and Mike
Studdard




Dear David,




As we discussed, this is to advise that effective November 7, 2008, I shall be
retiring from all my duties as Consultant of Wentworth Energy, Inc. under the
subject Consulting Agreement.  I understand and agree that no severance fee
shall be payable to me under the Severance Agreement, as a result of my
retirement.  I further acknowledge and agree that the monthly fee payable to me
under the subject Consulting Agreement which has been deferred due to
Wentworth’s current economic situation will continue to remain deferred, and
shall not be payable, until such time as Wentworth determined, in its sole
discretion, that it has adequate net operating cash flow to pay such deferred
compensation.




I shall be available to assist you with any duties or questions you may have
during this transitional period prior to my retirement.  Additionally, I shall
be happy to provide you such reasonable assistance, if any, as you may need and
request from me through the end of this year in your continued stewardship of
Wentworth in order to protect the interests of the Company and its shareholders.




Please indicate in the space below Wentworth’s acceptance of my retirement
effective November 7, 2008.




Very truly yours,




/s/ Mike Studdard

Mike Studdard




AGREED AND ACCEPTED

THIS 5TH DAY OF NOVEMBER, 2008

Wentworth Energy, Inc.




By:

/s/ David Steward

David Steward

Chief Executive Officer



